Citation Nr: 9919643	
Decision Date: 07/19/99    Archive Date: 07/28/99

DOCKET NO.  96-38 803	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased rating for an injury to the 
right medial nerve with incomplete paralysis of the hand, 
currently evaluated as 30 percent disabling.

2.  Entitlement to an increased rating for muscle damage, 
muscle group VIII, residuals of shell fragment wound, with 
retained foreign bodies, left wrist, currently evaluated as 
10 percent disabling.

3.  Entitlement to an increased (compensable) rating for 
scars of the right shoulder and right leg, as a residual of 
shell fragment wounds.

4.  Entitlement to service connection for arthritis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Helinski, Associate Counsel


INTRODUCTION

The veteran had unverified periods of active military service 
from January 1949 to December 1949, and from October 1950 to 
May 1952.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 1995 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio, which denied the benefits sought on 
appeal.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  The veteran is right-handed, thus, his right upper 
extremity is a major extremity, but he can use the left upper 
extremity equally well.

3.  The veteran's injury to the right medial nerve with 
incomplete paralysis of the hand, dominant extremity, is 
currently productive of no more than moderate incomplete 
paralysis, as reflected by some weakness, loss of sensation, 
and complaints of pain.

4.  The veteran's muscle damage, muscle group VIII, residuals 
of shell fragment wound, with retained foreign bodies, left 
minor wrist, is currently productive of no more than 
moderately disabling symptomatology, as reflected by shell 
fragments in the soft tissue, but normal strength, motion, 
and sensation.

5.  The veteran's scars of the right shoulder and right leg, 
as a residual of shell fragment wounds, are not currently 
productive of any tenderness, pain, or limitation of function 
of the part affected.

6.  There is no competent medical evidence of record of a 
nexus, or link, between any current arthritis and an incident 
of the veteran's active military service.  


CONCLUSIONS OF LAW

1.  The schedular criteria for an increased rating for an 
injury to the right medial nerve with incomplete paralysis of 
the hand, currently evaluated as 30 percent disabling, have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 
C.F.R. §§ 4.3, 4.7, 4.40, 4.41, 4.124a, Diagnostic Codes 
8515, 8615, 8715 (1998).

2.  The schedular criteria for an increased rating for muscle 
damage, muscle group VIII, residuals of shell fragment wound, 
with retained foreign bodies, left wrist, currently evaluated 
as 10 percent disabling, have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.3, 4.7, 4.40, 4.41, 
4.56, 4.73, Diagnostic Code 5308 (1998).

3.  The schedular criteria for an increased (compensable) 
rating for scars of the right shoulder and right leg, as a 
residual of shell fragment wounds, have not been met. 
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.3, 4.7, 
4.40, 4.41, 4.118, Diagnostic Codes 7804, 7805 (1998).

4.  The veteran has not presented evidence of a well grounded 
claim for service connection for arthritis.  38 U.S.C.A. 
§ 5107 (West 1991).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board notes that in the 
veteran's substantive appeal, received at the RO in August 
1996, he requested a hearing at a local VA office before the 
BVA.  By VA letter dated in March 1999, the veteran was 
notified of the time, date, and place of his scheduled 
hearing.  However, in March 1999 the veteran contacted the RO 
and indicated that he wished to withdraw his request for a 
personal hearing.  There are no other outstanding hearing 
requests of record, and the Board will proceed with this 
appeal.

I.  Increased Ratings

The veteran's claims for an increased rating for an injury to 
the right medial nerve with incomplete paralysis of the hand, 
currently evaluated as 30 percent disabling; for an increased 
rating for muscle damage, muscle group VIII, residuals of 
shell fragment wound, with retained foreign bodies, left 
minor wrist, currently evaluated as 10 percent disabling; 
and, for scars of the right shoulder and right leg, as a 
residual of shell fragment wounds, currently evaluated as 
noncompensable, are "well grounded" within the meaning of 
38 U.S.C.A. § 5107(a).  A claim that a service-connected 
condition has become more severe is well grounded where the 
claimant asserts that a higher rating is justified due to an 
increase in severity.  See Caffrey v. Brown, 6 Vet. App. 377, 
381 (1994); Proscelle v. Derwinski, 2 Vet. App. 629, 631-632 
(1992).  The Board is also satisfied that all relevant facts 
have been properly and sufficiently developed.  Accordingly, 
no further development is required to comply with the duty to 
assist the veteran in establishing his claim.  See 
38 U.S.C.A. § 5107(a).

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  In order to evaluate the level of 
disability and any changes in condition, it is necessary to 
consider the complete medical history of the veteran's 
condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 
(1991).  However, where an increase in the level of a 
service-connected disability is at issue, the primary concern 
is the present level of disability.  Francisco v. Brown, 7 
Vet. App. 55 (1994).

When evaluating disabilities of the musculoskeletal system it 
is necessary to consider, along with the schedular criteria, 
functional loss due to flare-ups of pain, fatigability, 
incoordination, pain on movement, and weakness.  See 38 
C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 
206-7 (1995).

A.  Injury to the Right Medial Nerve with Incomplete 
Paralysis of the Hand

In a November 1952 rating decision, the veteran was granted 
service connection for incomplete paralysis of the right 
median nerve, moderately severe, residuals of a shell 
fragment wound.  A 30 percent evaluation was assigned from 
June 1952.  That evaluation has remained in effect, and is 
the subject of this appeal.  The Board notes that in a 
September 1995 rating decision, the veteran's disability was 
recharacterized as residual shell fragment wound to the right 
medial nerve with incomplete paralysis of the hand, major 
extremity.

The November 1952 rating decision was based on evidence that 
included the veteran's service medical records, and a post-
service VA examination report.  The veteran's service medical 
records reveal that he sustained shell fragment wounds in 
March 1951, during military service in Korea.  A post-service 
VA examination report, dated in November 1952, contains a 
diagnosis of moderate residuals, shell fragment wound, right 
arm, with median nerve damage, and retained foreign bodies.  
The examination revealed incomplete flexion in the right 
index finger, as well as an absence of dorsal flexion in the 
right wrist.  There was no sweating of the right second and 
third fingers, and part of the thumb.  

The RO assigned a 30 percent rating for the veteran's 
incomplete paralysis of the right median nerve, moderately 
severe, residuals of a shell fragment wound, pursuant to 
38 C.F.R. § 4.124a, Diagnostic Code 8515, which prescribes a 
30 percent evaluation for moderate incomplete paralysis of 
the median nerve, major extremity.  A 50 percent evaluation 
is assigned for severe incomplete paralysis of the major 
extremity.  A 70 percent evaluation for the major extremity 
requires evidence of the hand inclined to the ulnar side, the 
index and middle fingers more extended than normally, 
considerable atrophy of the muscles of the thenar eminence, 
the thumb in the plane of the hand (ape hand); pronation 
incomplete and defective, absence of flexion of index finger 
and feeble flexion of middle finger, cannot make a fist, 
index and middle fingers remain extended; cannot flex distal 
phalanx of thumb, defective opposition and abduction of the 
thumb, at right angles to palm; flexion of wrist weakened; 
pain with trophic disturbances.  See also 38 C.F.R. 
§§ 4.124a, Diagnostic Codes 8615, 8715.  

The Board notes that when evaluating peripheral nerve 
injuries, the term "incomplete paralysis" indicates a 
degree of lost or impaired function that is substantially 
less than the type picture for complete paralysis given with 
each nerve, whether due to varied level of the nerve lesion 
or to partial regeneration.  When the involvement is wholly 
sensory, the rating should be mild, or at most, the moderate 
degree.  See note to 38 C.F.R. § 4.124a, "Diseases of the 
Peripheral Nerves." 

In June 1995, the veteran underwent a VA examination and was 
diagnosed with residuals of a right median nerve injury with 
partial paralysis due to shell fragment wounds; status post 
surgical repair with subjective pain; and sensory deficit 
area of median nerve.  The examination revealed a surgical 
scar on the right elbow, which was non-adherent, although the 
area was deeply tender with a tingling sensation to tough.  
There was diminished sensation on the palmar aspect of the 
right hand at the level of the ulnar half of the thumb, the 
middle and the index fingers.  There was also some diminished 
sensation on the ring finger.  The veteran demonstrated a 
fairly good range of motion of both wrists, hands, and 
fingers, and he was able to touch his thumb with the tip of 
the rest of his fingers, and with the palmar crease.  Deep 
tendon reflexes were present, and equal bilaterally, but the 
brachio-radialis on the right was difficult to get a 
response.  It was noted that the veteran had difficulty 
grasping small objects with his right hand, although he could 
push and pull with both hands, and use resistance.  Range of 
motion of the wrist was 45 degrees, bilaterally; ulnar 
deviation was 15 degrees on the right, as compared to 25 
degrees on the left.  An x-ray of the right wrist revealed no 
bony trauma.  The veteran complained of decreased strength in 
his right hand.

In a September 1998 VA examination, the veteran was diagnosed 
with status post shrapnel wound, right cubital fossa, with a 
fourteen centimeter scar and damage to median nerve with 
residual of median nerve weakness in the right hand.  An x-
ray of the right hand was essentially normal, and there were 
some minute shrapnel pieces in the right elbow.  The veteran 
complained of weakness and numbness in his right hand.  He 
indicated that there was some numbness in the median nerve 
distribution, that is, the thumb, index, and middle fingers.  
The veteran's right wrist manifested 30 degrees of 
dorsiflexion, 60 degrees of palmar flexion, 30 degrees of 
ulnar deviation, and 20 degrees of radial deviation.  Both 
radial and ulnar pulses were intact.  Muscles of the 
dorsiflexors were normal, but there was some weakness of the 
thumb, index, and middle fingers.  Radial nerve supplied area 
was normal, but there was diminished sensation to the median 
nerve supplied area.

Based on a review of the record, in conjunction with the 
applicable legal criteria noted above, the Board finds that 
the veteran's residual shell fragment wound to the right 
medial nerve with incomplete paralysis of the hand, major 
extremity, is appropriately rated as 30 percent disabling, 
and the preponderance of the evidence is against assignment 
of an evaluation in excess of 30 percent.  In that regard, 
the Board notes that the veteran has some decreased sensation 
in his right upper extremity, including a tingling sensation 
in the area of the right elbow scar, as well as some 
decreased strength, and difficulty grasping small objects.  
However, the evidence also reveals that the veteran has good 
range of motion in his right wrist and fingers, and he can 
touch his thumb to all the tips of his fingers.  
Additionally, the veteran demonstrated an ability to do 
pushing and pulling with both hands, including engaging 
moderate resistance, although with some degree of pain.  The 
Board finds that the veteran's symptomatology, including 
pain, weakness, and loss of sensation, is contemplated in the 
current 30 percent evaluation.  The Board does not find that 
the veteran's symptoms are so severely disabling, so as to 
warrant a 50 percent evaluation, reflecting severe incomplete 
paralysis of the median nerve, under Diagnostic Code 8515. 

In reaching this decision the Board considered other 
potentially applicable rating codes, however, the Board finds 
that the medical evidence of record is not clinically 
characteristic of ankylosis of the elbow (Diagnostic Code 
5205); ratable limitation of motion of the forearm 
(Diagnostic Codes 5206-5207); or ratable limitation of motion 
of the wrist (Diagnostic Code 5215); such that a higher 
evaluation would be applicable, by analogy, under those 
rating codes.  See 38 C.F.R. § 4.20.  In short, the Board 
finds that the disability evaluation for the veteran's 
residual shell fragment wound to the right medial nerve with 
incomplete paralysis of the hand, major extremity, is 
appropriately rated as 30 percent disabling under Diagnostic 
Code 8515, and the appeal is denied.

B.  Muscle Damage, Muscle Group VIII, Residuals of Shell 
Fragment Wound, with Retained Foreign Bodies, Left Minor 
Wrist

In a November 1952 rating decision, the veteran was granted 
service connection for muscle damage, group VIII, residuals 
of shell fragment wounds, with retained foreign bodies, left 
wrist, and a 10 percent evaluation was assigned from June 
1952.  That evaluation has remained in effect, and is the 
subject of this appeal.  

The November 1952 rating decision was based on evidence that 
included the veteran's service medical records, and a post-
service VA examination, dated in November 1952.  The 
veteran's service medical records reveal that in March 1951, 
the veteran sustained multiple shell fragment wounds as a 
result of a landmine explosion.  The veteran was hit in the 
left hand, right arm, and right leg.  An x-ray of the left 
hand, dated in March 1951, revealed a fracture from the base 
of the fifth metacarpal, as well as numerous foreign bodies 
scattered throughout the dorsal aspect of the hand.  A May 
1951 service medical record indicates that the veteran had 
some small healed scars scattered over his left hand, but 
there was no disability of the left hand.  

Following service separation, in a November 1952 VA 
examination, the veteran's left hand was described as having 
two one-inch healed scars over the dorsum of the hand; there 
was no loss of motion in the wrist or the fingers.  An x-ray 
revealed innumerable retained shell fragments in the soft 
tissue and bones about the left wrist and metacarpal area, as 
well as around the bases of some of the proximal phalanges.  
There was no apparent evidence of a fracture of any of the 
underlying bones.  The diagnosis was mild residuals, shell 
fragment wounds, left hand, with retained fragments.  

The muscle damage, residuals of shell fragment wound, with 
retained foreign bodies, left wrist, has been evaluated under 
the criteria for injuries to muscle group VIII.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5308.  Whether the hand is 
dominant or minor is irrelevant.  The function of muscle 
group VIII involves extension of the wrist, fingers, and 
thumb; abduction of the thumb.  The muscles arise mainly from 
external condyle of the humerus:  extensors of carpus, 
fingers, and thumb; supinator.  The currently assigned 10 
percent rating for the veteran's disability reflects a 
moderate disability.  The next highest evaluation available 
under Diagnostic Code 5308 is a 20 percent evaluation, which 
is assigned for a moderately severe disability.  

Initially, the Board notes that subsequent to the RO's 
receipt of the veteran's claim for an increased rating, 
certain provisions in the Schedule for Rating Disabilities 
dealing with muscle injuries were amended, effective July 3, 
1997.  See 62 Fed. Reg. 30,235 (June 3, 1997).  According to 
the law, when a law or regulation changes after a claim has 
been filed, but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
veteran generally applies.  Karnas v. Derwinski, 1 Vet. App. 
308, 313 (1991); White v. Derwinski, 1 Vet. App. 519, 521 
(1991).  Under the circumstances, the veteran's increased 
rating claim must also be reviewed in light of the regulatory 
changes dealing with the pertinent rating criteria as well as 
under the applicable regulations in effect when the veteran's 
claims were filed.  See also Fischer v. West, 11 Vet. App. 
121, 123 (1998) (applying Karnas to change in rating criteria 
for muscle injuries).

Under the rating criteria in effect prior to July 3, 1997, 
(hereinafter the "old rating criteria") four grades of 
severity of disabilities due to muscle injuries are 
recognized for rating purposes:  slight, moderate, moderately 
severe and severe.  The type of disability pictures are based 
on the cardinal symptoms of muscle disability (weakness, 
fatigue-pain, uncertainty of movement) and on the objective 
evidence of muscle damage and the cardinal signs of muscle 
disability (loss of power, lowered threshold of fatigue and 
impairment of coordination).  38 C.F.R. § 4.54 (1996).  For 
purposes of the present case, the following criteria is 
pertinent with regard to the old rating criteria:

(b)  Moderate disability of muscles.

     Type of injury.  Through and through or 
deep penetrating wounds of relatively short 
track by single bullet or small shell or 
shrapnel fragment are to be considered as of at 
least moderate degree.  Absence of explosive 
effect of high velocity missile and residuals 
of debridement or of prolonged infection. 

     History and complaint.  Service department 
record or other sufficient evidence of 
hospitalization in service for treatment of 
wound.  Record in the file of consistent 
complaint on record from first examination 
forward, of one or more of the cardinal 
symptoms of muscle wounds particularly fatigue 
and fatigue-pain after moderate use, affecting 
the particular functions controlled by injured 
muscles.

     Objective findings.  Entrance and (if 
present) exit scars linear or relatively small 
and so situated as to indicate relatively short 
track of missile through muscle tissue; signs 
of moderate loss of deep fascia or muscle 
substance or impairment of muscle tonus, and of 
definite weakness or fatigue in comparative 
tests.  (In such tests the rule that with 
strong efforts, antagonistic muscles relax is 
to be applied to insure validity of tests.)  

(c)  Moderately severe disability of muscles.  

     Type of injury.  Through and through or 
deep penetrating wound by high velocity missile 
of small size or large missile of low velocity, 
with debridement or with prolonged infection or 
with sloughing of soft parts, intermuscular 
cicatrization.  

     History and complaint.  Service department 
record or other sufficient evidence showing 
hospitalization for a prolonged period in 
service for treatment of wound of severe grade.  
Record in the file of consistent complaint of 
cardinal symptoms of muscles wounds.  Evidence 
of unemployability because of inability to keep 
up with work requirements is to be considered, 
if present. 

     Objective findings.  Entrance and (if 
present) exit scars relatively large and so 
situated as to indicate track of missile 
through important muscle groups.  Indications 
on palpation of moderate loss of deep fascia, 
or moderate loss of muscle substance or 
moderate loss of normal firm resistance of 
muscles compared with sound side.  Tests of 
strength and endurance of muscle groups 
involved (compared with sound side) give 
positive evidence of marked or moderately 
severe loss.  

(d)  Severe disability of muscles.

     Type of injury.  Through and through or 
deep penetrating wound due to high velocity 
missile, or large or multiple low velocity 
missiles, or explosive effect of high velocity 
missile, or shattering bone fracture with 
extensive debridement or prolonged infection 
and sloughing of soft parts, intermuscular 
binding and cicatrization.  

     History and complaint.  As under 
moderately severe (paragraph (c) of this 
section), in aggravated form.

     Objective findings.  Extensive ragged, 
depressed, and adherent scars of skin so 
situated as to indicate wide damage to muscle 
groups in track of missile.  X-ray may show 
minute multiple scattered foreign bodies 
indicating spread of intermuscular trauma and 
explosive effect of missile.  Palpation shows 
moderate or extensive loss of deep fascia or of 
muscle substance.  Soft or flabby muscles in 
wound area.  Muscles do not swell and harden 
normally in contraction.  Tests of strength or 
endurance compared with the sound side or of 
coordinated movements show positive evidence of 
severe impairment of function.  In electrical 
tests, reaction of degeneration is not present 
but a diminished excitability to faradic 
current compared with the sound side may be 
present.  Visible or measured atrophy may or 
may not be present.  Adaptive contraction of 
opposing group of muscles, if present, 
indicates severity.  Adhesion of scar to one of 
the long bones, scapula, pelvic bones, sacrum 
or vertebrae, with epithelial sealing over the 
bone without true skin covering, in an area 
where bone is normally protected by muscle, 
indicates the severe type.  Atrophy of muscle 
groups not included in track of the missile, 
particularly of the trapezius and serratus in 
wounds in the shoulder girdle (traumatic 
muscular dystrophy), and induration and atrophy 
of 

an entire muscle following simple piercing by a 
projectile (progressive sclerosign myositis), 
may be included in the severe group if there is 
sufficient evidence of severe disability. 

38 C.F.R. § 4.56 (1996). 

Under the rating criteria in effect from July 3, 1997, 
(hereinafter the "new rating criteria"), the cardinal signs 
and symptoms of muscle disability are loss of power, 
weakness, lowered threshold of fatigue, fatigue-pain, 
impairment of coordination and uncertainty of movement, and 
disabilities resulting from muscle injuries shall be 
classified as slight, moderate, moderately severe or severe.  
38 C.F.R. § 4.56(c-d) (1998).  For purpose of the present 
case, the criteria of moderate and moderately 
severe are pertinent.  Under the new rating criteria:

(2) Moderate disability of muscles.

     (i)  Type of injury.  Through and through 
or deep penetrating wound of short track from a 
single bullet, small shell or shrapnel 
fragment, without explosive effect of high 
velocity missile, residuals of debridement, or 
prolonged infection.

     (ii)  History and complaint.  Service 
department record or other evidence of in-
service treatment for the wound.  Record of 
consistent complaint of one or more of the 
cardinal signs and symptoms of muscle injury as 
defined in paragraph (c) of this section, 
particularly lowered threshold of fatigue after 
average use, affecting of particular functions 
controlled by the injured muscles. 

     (iii)  Objective findings.  Entrance and 
(if present) exit scars, small or linear, 
indicating short track of missile through 
muscle tissue.  Some loss of deep fascia or 
muscle substance or impairment of muscle tonus 
and loss of power or lowered threshold of 
fatigue when compared to the sound side. 

(3)  Moderately severe disability of muscles. 

     (i)  Type of injury.  Through and through 
or deep penetrating wound by small high 
velocity missile or large low-velocity missile, 
with debridement, prolonged infection , or 
sloughing of soft parts, and intermuscular 
scarring. 

     (ii)  History and complaint.  Service 
department record or other evidence showing 
hospitalization for a prolonged period for 
treatment of wound.  Record of consistent 
complaint of cardinal signs and symptoms of 
muscle disability as defined in paragraph (c) 
of this section and, if present, evidence of 
inability to keep up with work requirements.  

     (iii)  Objective findings.  Entrance and 
(if present) exit scars indicating track of 
missile through one or more muscle groups.  
Indications on palpation of loss of deep 
fascia, muscle substance, or normal firm 
resistance of muscles compared with sound side.  
Tests of strength and endurance compared with 
sound side demonstrate positive evidence of 
impairment. 

(4)  Severe disability of muscles.

     (i)  Type of injury.  Through and through 
or deep penetrating wound due to high-velocity 
missile, or large or multiple low velocity 
missiles, or with shattering bone fracture or 
open comminuted fracture with extensive 
debridement, prolonged infection, or sloughing 
of soft parts, intermuscular binding and 
scarring. 

     (ii)  History and complaint.  Service 
department record or other evidence showing 
hospitalization for a prolonged period for 
treatment of wound.  Record of consistent 
complaint of cardinal signs and symptoms of 
muscle disability as defined in paragraph (c) 
of this section, worse than those shown for 
moderately severe muscle injuries, and, if 
present, evidence of inability to keep up with 
work requirements.

     (iii)  Objective findings.  Ragged, 
depressed and adherent scars indicating wide 
damage to muscle groups in missile track.  
Palpation shows loss of deep fascia or muscle 
substance, or soft flabby muscles in wound 
area.  Muscles swell and harden abnormally in 
contraction.  Tests of strength, endurance, or 
coordinated movements compared with the 
corresponding muscles of the uninjured side 
indicated severe impairment of function.  If 
present, the following are also signs of severe 
muscle disability:

               (A)  X-ray evidence of minute 
multiple scattered foreign bodies indicating 
intermuscular trauma and explosive effect of 
the missile.

               (B)  Adhesion of scar to one of 
the long bones, scapula, pelvic bones, sacrum 
or vertebrae, with epithelial sealing over the 
bone rather than true skin covering in an area 
where bone is normally protected by muscle. 

               (C)  Diminished muscle 
excitability to pulsed electrical current in 
electrodiagnostic tests.

               (D)  Visible or measurable 
atrophy.

              (E)  Adaptive contraction of an 
opposing group of muscles.

(F)  Atrophy of muscle groups not in the track 
of the missile, particularly of the trapezius 
and serratus in wounds of the shoulder girdle.

               (G)  Induration or atrophy of an 
entire muscle following simple piercing by a 
projectile. 

38 C.F.R. § 4.56 (1998).

Reviewing the more recent medical evidence of record, in 
light of the foregoing rating criteria, the Board notes that 
in June 1995, the veteran underwent a VA examination and was 
diagnosed with residual shell fragment wound with retained 
foreign bodies to the left wrist, with subjective pain; group 
VIII muscles were found active.  An x-ray revealed small 
metallic pieces on soft tissue.  The veteran complained of 
pain in the left wrist, where the shell fragments are 
located.  Range of motion of the left wrist, hand, and 
fingers, was within normal limits.  The veteran had no 
difficulty grasping small objects in the left hand.  In a 
September 1995 rating decision, the veteran's disability was 
recharacterized as residual shell fragment wound to the left 
wrist with retained foreign body with muscle damage to group 
VIII, minor extremity.  The 10 percent evaluation was 
confirmed and continued.  

In a September 1998 VA examination for muscles, the veteran 
was diagnosed with status post shrapnel to the left wrist and 
left hand with no neurological or muscular damage, left hand.  
An x-ray of the left hand revealed multiple shrapnel pieces 
in the dorsum of the hand and wrist area, as well as an old 
healed fracture of the fifth metacarpal.  Joint spaces were 
well-preserved, and the shrapnels were located in the 
subcutaneous tissue, or around the joints, but not in the 
intra-articular area.  The veteran complained of pain in the 
left hand, particularly on the dorsal surface of the hand.  
His left wrist manifested 50 degrees of dorsiflexion; 60 
degrees of palmar flexion; 25 degrees of ulnar deviation; and 
20 degrees of radial deviation.  There were multiple shrapnel 
scars present, and small shrapnels were palpable on the 
dorsum of the wrist and the dorsum of the hand area.  
Sensations were normal in the left hand; pinch was normal and 
strong; finger and thumb motion was normal.  The only 
identifiable problem with the left hand was pain from the 
shrapnel injuries, otherwise, there was no muscle weakness in 
the left hand, and the left hand was essentially in the 
normal range.  

Based on the medical evidence of record, noted above, in 
light of both the former and current rating criteria for 
evaluating muscle disabilities, the Board concludes that the 
veteran's residual shell fragment wound to the left wrist 
with retained foreign body with muscle damage to group VIII, 
minor extremity, most closely approximates the currently 
assigned 10 percent evaluation, reflecting a moderate 
disability.  See 38 C.F.R. §§ 4.56, 4.73, Diagnostic Code 
5308.  However, the Board finds no basis for assignment of an 
evaluation in excess of 10 percent.  In that regard, the 
evidence reflects that the veteran's residual shell fragment 
wound to the left wrist with retained foreign body with 
muscle damage to group VIII, minor extremity, manifests shell 
fragments in the soft tissue, and complaints of pain.  
However, range of motion of the left wrist, fingers, and 
thumb is within normal limits, and the most recent 
examination of record, dated in September 1998, indicates 
that there is no current neurological or muscular damage to 
the left hand.  The Board finds that the veteran's complaints 
of pain are contemplated in the currently assigned 10 percent 
evaluation.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 
Vet. App. at 206-7 (1995).  However, the evidence does not 
reflect moderately severe symptomatology, in that there are 
no findings such as loss of deep fascia, muscle substance, or 
positive evidence of impaired muscle strength and endurance.  
See 38 C.F.R. § 4.56(3).  Furthermore, in considering the 
veteran's disability under other related diagnostic code 
provisions, the Board finds no evidence of tender or painful 
scarring, which would warrant a higher evaluation under 
38 C.F.R. § 4.118, Diagnostic Code 7805, which evaluates 
scars based on the limitation of motion of the part affected.  
Additionally, the veteran's left wrist would not warrant a 
higher evaluation under Diagnostic Codes 5215, for limited 
wrist motion.

In conclusion, the preponderance of the evidence is against 
an evaluation in excess of 10 percent for residual shell 
fragment wound to the left wrist with retained foreign body 
with muscle damage to group VIII, minor extremity, and there 
is no current basis for a higher evaluation.  Should the 
veteran's disability increase in severity, he may advance a 
new increased rating claim, but at present, no more than a 10 
percent evaluation is warranted. 

C.  Scars of the Right Shoulder and Right Leg, as a Residual 
of Shell Fragment Wounds

In a November 1952 rating decision, the veteran was granted 
service connection for scars, nontender, no muscle damage, 
residual shell fragment wounds, right shoulder and right leg, 
and a noncompensable evaluation was assigned from June 1952.  
That decision was based on evidence that included the 
veteran's service medical records, which reflected shrapnel 
wounds in May 1951, and a post-service VA examination report 
dated in November 1952.  That examination revealed several 
fine healed scars on the right shoulder, with no abnormality 
or loss of motion in the shoulder joint.  The right leg 
manifested a small healed scar, laterally.  The diagnosis was 
no residuals, shell fragment wound, right shoulder and right 
leg.  The noncompensable evaluation has remained in effect, 
and is the subject of this appeal.  In a September 1995 
rating decision, the veteran's disability was recharacterized 
as residual scar, right shoulder and right leg, shell 
fragment wounds.  

The veteran's residual scars, right shoulder and right leg, 
shell fragment wounds, were evaluated pursuant to the rating 
criteria in 38 C.F.R. § 4.118, Diagnostic Codes 7804 and 
7805.  Diagnostic Code 7804 rates scars, superficial, tender 
and painful on objective demonstration.  A note to Diagnostic 
Code 7804 indicates that a 10 percent evaluation will be 
assigned when the requirements are met, even though the 
location may be on the tip of the finger or toe, and the 
rating may exceed the amputation value for the limited 
involvement.  Under Diagnostic Code 7805, scars are rated on 
limitation of function of the part affected.  

Reviewing the more recent evidence of record, in a June 1995 
VA examination, the veteran was diagnosed with status post 
residuals of shell fragment wounds to the right shoulder and 
right lower leg, with no muscle damage, now asymptomatic, 
with no tenderness.  In a September 1998 VA examination, it 
was also noted that the veteran's shrapnel wounds in the 
right shoulder and right leg area were nicely healed and did 
not cause any present problems.  The examiner described the 
scars as nicely healed and barely identifiable.  There was no 
muscle weakness found, or limited function noted.  

As the evidence of record reveals that the veteran's residual 
scars, right shoulder and right leg, shell fragment wounds, 
are well-healed and asymptomatic, the Board finds no basis 
for assignment of a compensable evaluation.  See 38 C.F.R. 
§ 4.118, Diagnostic Codes 7804 and 7805.  As such the appeal 
is denied.  

D.  Conclusion

In reaching each of the foregoing determinations, the Board 
did not find a state of equipoise of the positive evidence 
with the negative evidence to otherwise provide a basis for 
favorable resolution of the appeal.  38 U.S.C.A. § 5107(b).  
Additionally, the Board considered the complete history of 
the veteran's disabilities on appeal, as well as the current 
clinical manifestations of each disability and their effects 
on the veteran's earning capacity.  See 38 C.F.R. §§ 4.1, 
4.2, 4.41.  All other pertinent aspects of 38 C.F.R. Part 4 
have also been considered.  Should any of the veteran's 
disabilities increase in severity, he may be entitled to a 
higher evaluations in the future; however, at present, there 
is no basis for assignment of higher evaluations.  See 
38 C.F.R. § 4.1.

Finally, the Board finds no evidence of record, nor is it 
contended otherwise, that the veteran's disabilities on 
appeal have caused marked interference with employment (i.e., 
beyond that already contemplated in the assigned 
evaluations), or 



necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
impracticable.  As such, the Board is not required to remand 
this matter to the RO for the procedural actions outlined in 
38 C.F.R. 
§ 3.321(b)(1) for assignment of an extra-schedular 
evaluation.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).



II.  Service Connection

Service connection may be granted for diseases or injuries 
incurred or aggravated while in active service.  See 
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  In reviewing 
any claim for service connection, however, the initial 
question is whether the claim is well grounded.  The veteran 
has "the burden of submitting evidence sufficient to justify 
a belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a); Robinette v. Brown, 
8 Vet. App. 69, 73 (1995).  A well grounded claim is "a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
§ [5107]."  Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990). 

To establish that a claim for service connection is well 
grounded, a veteran must demonstrate "medical evidence of a 
current disability; medical evidence, or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury."  Epps v. Gober, 126 F. 3d 
1464, 1468 (1997). 

Alternatively, the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter, 


"the Court") has indicated that a claim may be well 
grounded based on application of the rule for chronicity and 
continuity of symptomatology, set forth in 38 C.F.R. 
§ 3.303(b).  See Savage v. Gober, 10 Vet. App. 488 (1997).  
The Court held that the chronicity provision applies where 
there is evidence, regardless of its date, which shows that a 
veteran had a chronic condition either in service or during 
an applicable presumption period and that the veteran still 
has such condition.  See Savage, 10 Vet. App. at 498.  That 
evidence must be medical, unless it relates to a condition 
that the Court has indicated may be attested to by lay 
observation.  Id.  If the chronicity provision does not 
apply, a claim may still be well grounded "if the condition 
is observed during service or any applicable presumption 
period, continuity of symptomatology is demonstrated 
thereafter, and competent evidence relates the present 
condition to that symptomatology."  Id.  

The veteran is claiming service connection for arthritis, as 
due to his military service.  The veteran's service medical 
records are negative for any evidence of arthritis.  
Reviewing the post-service medical records, the Board notes 
that a May 1996 VA x-ray report of the veteran's left hand 
reflects some degenerative changes in the distal 
interphalangeal joints.  In a September 1998 VA examination 
report, it was noted that there was no evidence of arthritic 
changes; x-rays of the right elbow revealed some mild 
osteoarthritic changes.  The records are otherwise negative 
for any evidence of arthritis.  

In light of the foregoing, the Board finds that the veteran's 
claim for service connection for arthritis must be denied as 
not well grounded.  In that regard, the Board notes that even 
accepting that the veteran may currently have arthritis, 
there is no competent medical evidence of a nexus, or link, 
between any current arthritis and an incident of the 
veteran's active military service.  See Epps, 126 F. 3d at 
1468.  As the veteran is a lay person without medical 
expertise or training, his unsupported assertions do not 
constitute competent evidence of the required medical nexus.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992) 
(laypersons are not competent to offer medical opinions).  
See also Grottveit v. 


Brown, 5 Vet. App. 91, 93 (1993) (lay assertions of medical 
etiology cannot constitute evidence to render a claim well 
grounded under section 5107(a)).  In the absence of competent 
medical evidence of a current diagnosis of arthritis, which 
is medically linked to the veteran's military service, the 
appeal must fail as not well grounded. 

As the veteran has not presented evidence of a well grounded 
claim, VA is under no further duty to assist the veteran in 
developing the facts pertinent to the claim.  See Epps, 126 
F.3d at 1468 ("there is nothing in the text of [38 U.S.C.A.] 
§ 5107 to suggest that the [VA] has a duty to assist a 
claimant until the claimant meets his or her burden of 
establishing a 'well grounded' claim.").  Furthermore, the 
Board is unaware of the existence of any relevant evidence, 
which, if obtained, would well ground the veteran's claim.  
See McKnight v. Gober, 131 F.3d 1483, 1485 ( Fed. Cir. 1997).  

The Board views its discussion as sufficient to inform the 
veteran of any evidence necessary to present a well grounded 
claim for service connection for arthritis.  Id.; Robinette, 
8 Vet. App. at 77-78.  In that regard, competent medical 
evidence is needed that establishes a current diagnosis of 
arthritis, as well as competent medical evidence of a nexus 
or link between arthritis and an incident of the veteran's 
active military service.



ORDER

The claim for an evaluation in excess of 30 percent for an 
injury to the right medial nerve with incomplete paralysis of 
the hand, is denied.
 
The claim for an evaluation in excess of 10 percent for 
muscle damage, muscle group VIII, residuals of shell fragment 
wound, with retained foreign bodies, left minor wrist, is 
denied.

The claim for a compensable evaluation for scars of the right 
shoulder and right leg, as a residual of shell fragment 
wounds, is denied.

In the absence of evidence of a well grounded claim, service 
connection for arthritis is denied.  



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals



 

